C. . . . . . ..I>.   .
                                                             LIc....O      . ..5
                                                             L.l.z...      .,.a   -.
                                                             CC0.C. c. “...-a”‘C”
                                                             .r.    LA.=
                                                             “0”S.T      L. ~C~~..ICI
                                                             W#LL,.I      .C.,LU”
                                                             I. c. “.“.a.
                                                             . . ._ (7.0, .O”“O”
                                                             L‘O. a “O...
                                                             lr .....r ..,“.
                                                             so .““.
                                                                   ...QL..O
                                                             *... “0.r

               OFFICEOF     THE    ATTORNEYGENERAL           ""..~‘L...lv.a
                                                             10.0.
                                                                 .O"ICL
                                                             .&,"I0
                                                                 I .50"
                                  AUSTIN                     ,0.
                                                               ...".
                                                             D,C"
                                                                .,c.Y,
                                                             .."L
                                                                .I.="
                                                             *.."a.
                                                                 n.r.r*u
                                                             ..CDC.
                                                             l.,W".I"‘..
                                                                      J..
                                                                "#,.O..l.LD.O
                                                             C*."L‘*
                                                                  ..W.LI‘"




Mr. Xorrle Rolfiton
County Attorney; Tltua County
Mt. Pleymnt, Taxaa

                                I.
                          ~opinfoaHo, 046
                          Rex, f?ieot of sea. 13;&tM01r rrir
                               State @ea$ltutlon and WtldLe
                                  'Tsdsb R. C.-S.
          Toau 3ott.m of Januaa’yli, lSs9, cequest~~ an opinion
inm3~aard to.tb6 dre0t or #e*tion 15 ArtBole VIII of the
S$ata Constitutionand the val&dlty 9) Artlole 7S4Sb of the
Rerimed Clrll Statutea of.Texae, rma QyXy reoelved by this or-
floe.
           khl8 oonsMtu+&xd   mmndaei&, bsotlon lS, Artlole
vm,    18 MT 80m+tx0ti~.      It osrely hlreota the Leglalature
to put oewtaln la* ~au0:'erreih   'hettiimor not a oonrtitutlonal
amen&want 18-8el.f-+$au~    la qxpmsaed in 6 @allng Cam Law
87, ‘asiollowot :




         .LOonYt*tioua~prorlslons are aslf-etiout~
     rhea the   i8-q manlfs8t-intentionthat they should
     ga into lmad4eh.arreot, and no anolllary legls-
     latlon 18~naoau8arfto the enjoyment or a right giren,
     or the mnf~roeant oi a duty f5poaea.w

            In a9m.ZUrl8,         730, it 1s rurther salar
          wConstltutlonalprorlslons are not self-
     exeoutlng it they merely lndlosts a line of poli-
     cy or prlnolplemSwithout supplying the mearm by
     whloh auoh polloy or prlnalples are to be oarried
h          "The constitution itself ooatemplotee that
     the 1eFlslcture shall act.,and shall put in motion
     and provide rules for the exsrolse of this rlpht..
          "It provides that 'the legislature shall pro-
     vide a method for determining what lands have been
     forfeited, and ror giving effect to eeaheots.'
          "The act under whlah this aotlon was lnstl-
     tuted neither declares the will or the state to
     enforce the rorfelture,nor provldee e nethoa by
    whlah it shall be done....
          "No method having yet been provided by the
     legislature, it presents a ease la whloh all
     jurtsta agree that the oourts xmst wait the lead
     or the polltloeI authorlty hefore they oan sot."
          In view of the above authorltler; It 1s alear that
the auentlmentIn question did not repeal any statutes, and
no leglslatlonhas been enacted ln pursuanoo to it that hes
the erreat of repeellng any statuten.
          Article 73&b, to whloh you refer, was passed by the
45th Legislature in 1957, .afterthe above mentioned amendment
was adopted; but as the amendment waa lnoperatlveArticle
7345b wns valid provided it would have been valid berore the
passage 0s this partloular amendmsnt.
          Article 7%Qb, whloh provides.r0r.a method to ooiieot
taxes by riling or suit and roreolosore or lion, 1s authorized
under Seatlons 1, S,.ll ana 18, Artlole VIII 0s the Oonstl-
tutlon. Seotlon 1, krtlole VIII provideat
         *Taxation 8haiI be equal and tarorb. All
    property In thlr State, whether owned by natural
    persons or aorporattons,other than mualolpal,
    shall be taxed in proportion to it8 felue, whloh
    shall be asoertalned as may be protldsb by law."
         Seotlon 3, Artlole VIII provide88
          -Taxes shall be levied and oolleotad by pen-
     era1 laws and for pub110 purposes only."
          Seatlon 11, Artlale VIII provides8
          *Ail property, whether owned by persons or
     aorporatlons shall be assessed for taxation, and
     the taxes paid In the aounty where sltuetad, but
     the Legislaturemay, by e two-thirds vote, authorize
     the payment of tares of non-residents or aounties
                                                                  i
Hr. Morris Rolston, Jununry 11, 1939, ?'c                                                            .
Wr. Korrls HoIston, January 11, 1839, r7eFe5




7345b of the Revised Civil Statutes of Texas (Acta 1937,
45th Ler. p. 1494n, Ch.306) 1s volld end IS not In vlole-
tion of Section 13, Article VIII of the Constitution, end
suite oan be brought under this article in the Xatrict
Court.

                      Your8 very truly
                   ATTORNEY CENLAL    OF TEXAS




                                     Assletont
ccR:BT
APPROVXD:




                                        ..